 In the Matterof BETHLEHEM-FAIRFIELD SHIPYARD,INCORPORATEDa,-IdBALTIMOREME cALTRADESCOUNCIL,AFFILIATEDWITH THEA. F. OF L.DCase No. 5-R-1560.-Decided September 27, 19414Mr. Earle K. Shawe,for the Board.Mr. John L. Wynne,of Bethlehem, Pa., for the Company.Mr. Herbert S. Thatcher,of Washington, D. C., for the A. F. of L.Mr. M. H. Goldstein, of Philadelphia, Pa., andMr. I. Duke Avnet,of Baltimore, Md., for the C. I. O.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Baltimore Metal Trades Council, af-filiated with the A. F. of L., herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Bethlehem-Fairfield Shipyard, Incorpo-rated, Baltimore, Maryland, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Earl S. Bellman, Trial Examiner. Said hearingwas held at Baltimore, Maryland, on August 10 and 11, 1944.TheCompany, the A. F. of L., and Industrial Union of Marine & Ship--buildingWorkers of America, C. I. 0., herein called the C. I. 0.,appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the C. I. O.moved -that the petition be dismissed on the grounds that the unitrequested is inappropriate.For reasons hereinafter given, the mo-tion is hereby granted.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.58 N. L. R. B., No 114579 580DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem-Fairfield Shipyard, Incorporated, a subsidiary of Beth-lehem Steel Corporation, is a Maryland corporation which operates ashipyard at Fairfield, Baltimore, Maryland, where it is engaged in theconstruction of merchant vessels.All of the shipbuilding facilitiesof its yard are owned by the United States Maritime Commission, and,,all vessels constructed at said yard are constructed for said Commissionon a cost plus fee basis.During 1943, approximately 90 percent ofallmaterials used by the Company at its yard was furnished by theCommission.Records are not available to show what percentage ofthese materials was received from points outside the State, of Mary-land.During 1943, more than 100 merchant vessels were constructedby the Company and delivered to the Commission.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBaltimore Metal Trades Council, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membership em-ployees of the Company.Industrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITOn March 28, 1944, the A. F. of L. requested recognition as theexclusive bargaining representative of the employees of the Com-pany, and stated that the matter would be taken before the Board.The Company and the C. I. O. contend that no question of representa-Lion has arisen herein because the unit requested by the A. F. of L.is inappropriate.The Company, Bethlehem Steel Company, herein called Bethlehem,and Bethlehem-Sparrows Point Shipyard, Incorporated, herein calledSparrows Point, are subsidiaries of Bethlehem Steel Corporation,herein called the Corporation.J.M. Larkin acts as vice presidentin charge of industrial relations for each of the subsidiaries individ-ually.Similarly the subsidiaries have a common vice president in BETHLEHEM-FAIRCHILD SHIPYARD, INCORPORATED581charge of purchasing.Persons who have similar positions with eachof-the three subsidiaries have offices at Bethlehem, Pennsylvania, theprincipal office of the parent Corporation.The three subsidiaries ownnine shipyards on the Atlantic Coast.Of these, seven are owned byBethlehem.A tenth shipyard in that region is owned by Bethlehem-Hingham- Shipyard, Incorporated, another subsidiary of the Cor-poration.Prior to June 10, 1941, the C. 1. 0. had been recognized by Bethlehemas the exclusive bargaining representative in four of its yards on theAtlantic Coast.On that day, the C. 1. O. and Bethlehem signed a"Memorandum of Understandings" which provided,inter alia,thatelections would be held at each of the theretofore unorganized ship-yards of Bethlehem, at the yards of other subsidiaries of the Corpora-tion, and at any other shipyard which might thereafter be owned andoperated by Bethlehem or any other subsidiary of the Corporation;that negotiations for a collective bargaining contract would be begunon June 24, 1941; and that all of the shipyards contemplated in thememorandum, in which the C. I. O. had been recognized or should becertified by the Board as a result of the elections, should be governedby the terms of the collective bargaining agreement to be negotiated.In anticipatiori that the C. I. O. would be certified in all the yardscovered by the "Memorandum of Understandings," 2 management rep-resentatives of each of these yards participated in the negotiations.During the course of the negotiations, a majority of employees ofthe Company, of Sparrows Point, and of Bethlehem at two of theyards of that corporation, indicated in Board conducted electionstheir desire that the C. I. O. represent them for the purposes of col-lective bargaining, and a majority of employees at one of the Bethle- -hem yards indicated their desire to be represented by an independentorganization.'On September 18, 1942, a collective bargaining agree-ment was executed between Bethlehem, the Company, and SparrowsPoint and the C. I. O. The agreement provided for common ratesof pay, hours of work, working conditions and grievance procedureat all of the eight yards wherein the C. I. O. represented employees,and provided for local adjustment of strictly local problems.Theagreement was signed by J. M. Larkin for each corporation individ-,Bethlehem-Hingham Shipyard, Incorporated,was not organized until 1942.TheC. I. O. lost an election at this yard in February 19442Bethlehem'sSan Pedro,California,yard,included is the "Memorandum of Under-standings,"was later excluded from its operation because of practical,difficulties inadministration.3Consent elections were held at Bethlehem'sBaltimore said and at the yards of theCompany and of Sparrows Point.A Board ordered election was held at Bethlehem's StatenIsland Yard.As a result of the elections,the C I.0 was recognized as exclusive repre-sentative at Bethlehem'sBaltimore yard on June 13, 1941;at Bethlehem's Staten Islandyard on September 23, 1941; at Sparrows Point's yard on October 3, 1944, and at theCompany's yard on October21, 1941.% 582DECISIONSOF NATIONALLABOR RELATIONS BOARDrally.On Deceniber 15, I943, ;1new agreement was executed. by thesame parties and in similar manner.To administer the contract,the C. I.0. set up the Bethlehem Atlan-ticCoast Committee,employing a permanent secretary paid by theC. I. 0. International office.Local phases of administration are han-dledby seven locals, located inthe eightyards.'Each local has fourrepresentatives on the Committee,two of which act with other repre-,sentatlves as a negotiatingcommittee.All administration oil behalfof the Company is carried on through the offices of J. M.Larkin inBethlehem, Pennsylvania.All grievances which cannot be settled intwo or three preliminary steps are handled by Larkin and the Com-mittee.The A. F. of L. asserts that by conducting an election among theemployees of the Company apart from the employees at other yardscomprising the unit for which the C. I. 0. contends,the Board implied,that the,Company'syardwas in appropriate unit, and contends thatthe "Memorandum of Understandings"and the contracts thereafterexecuted by the C. I. 0., to which the Company was a party, do notestablish an eight-plant unit as contended by the C. I. 0.and theCompany, because the contracts were signed by the Corporation's sub-sidiaries,individually,and not by an association authorized to act intheir behalf; because certain craft unions represent their crafts inunits smaller than the eight-plant unit;because there are some varia-tions in wage rates,working conditions and grievance procedure amongthe component yards;and because the A. F. of L. was encouraged bythe C. I. 0. and the Board to organize the employees of the Companyon a single-yard basis,whereby it expended money and much energy.We find no merit in the contentions of the A. F. of L. It is notdisputed that the Company's yard alone might well be deemed to con-stitute a separate appropriate unit absent circumstances indicatingthat such employees have been effectively consolidated with other simi-lar groups in a broader unit, also appropriate for bargaining purposes.'We are satisfied that,the past 3 years of bargaining between the Com-pany and its affiliates and the C. I. 0. has achieved such consolidationin the instant case.With the exception of such local bargaining as isnecessary for the proper administration of any contract on a multi-4Bethleheni has two yards in Biookivn,New York,employees of which belong to thesame local'The A F. of L. concedes that the eight-plant unit is appropriate if it has ben actuallyestablishedSy(!Alatter of Potlatch, 1 orest, Inc .51 N 1, R B 288, 52 N L It B 1377, and55 N L R B 255Alatter of (test 171ryinia Pulp if Paper Company.53 N L R 13 814 .11at-tcrof California Dow Company,52 N L 9B B 68, relied upon bn the A F of L to supportits contention that separate units established by the Board remain separate although bar-gained for jointly was based upon the great functional and geographical differences betweenthe work of null and logging emplo.ice iii'the lumber industry,and does not -reflect theBoard'sgeneral practice with respect to multiple plant or multiple-enmployer units ofsimilar emplo4ees BETHLEHEM-FAIRCHILD SHIPYARD, INCORPORATED583plant basis,", the Company has' never cai^ried on iierotiatiorns with thelocal at its yard. Its labor relations policy has emanated from andhas been controlled by the Bethlehem, Peniisylva nia, office of the coiii-mon vice president iii charge of industrial relations of the three sub-sidiaries, herein involved, who, by the "Menioraudnrii of Understand-ings" as interpreted by the subsequent contracts, was anthorizad bythe Company and each of the other subsidiaries to represent it.Thismachinery used to effectuate the plan of eight-plant bargaining is aseffective as any separate entity which might have been created forthe purpose, if not more so.'There there is actual bargaining upona multiple plant or multiple employer basis, stabilized by agreementor by tradition, the mechanics of the plan are 11111 lilpol.tant.7Thefact that certain craftsmen excluded from the coverage of the masteragreement bargain on a different basis is immateria1.11We find thatthe employees of the Company are part of an eight-plant unit whichwas established by agreement and has been stabilized by joint actionin behalf of the companies and the local unions involved.We find,therefore, that the unit regiiested by the A. F. of L. is inappropriate.We further find that no question concerning the representation ofemployees of the Company in an appropriate bargaining unit hasarisen within the meaning of Section 9 (c) of the Act.Accordingly,we shall dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Bethlehem-Fairfield Shipyard, Incorporated, Baltimore,Maryland, filed by Baltimore Metal Trades Council, affiliated with theA. F. of L., be, and it hereby is, dismissed.sSeeMatter'of PotlatchForests,Inc, supra;Mattei of New It<edfoidCotton AffilAssn,47 N L R B 13457 SeeMatter of Geo F. Carleton Shoe Co , et al,54 N L It B 222 ,Matter ofRayonier,Inc.,Gray'sHarbor Div,52 N L R B 1269;Matterof PattersonLeitchCompany,33N. L. R. B.485, Cf.Matter of Cohn-GoldwaterManufacturing Company,56 N L. R B.749, wherein the Boardfound that the activity of the alleged associationH.is not collectivebargaining.8 SeeMatterofMobileSteamshipAssociation,8 N. I, R B 1297;Alatteiof DetroitMschegan Stove Company,55 N. L R. B. 1514